147 Ga. App. 146 (1978)
248 S.E.2d 210
McKAY et al.
v.
HALL.
55690.
Court of Appeals of Georgia.
Argued April 4, 1978.
Decided September 11, 1978.
George W. Hart, Terrance C. Sullivan, for appellants.
Ham, Mills & Freeman, W. Franklin Freeman, Jr., for appellee.
BANKE, Judge.
This action for slander was filed by the plaintiff-appellee in the Superior Court of Monroe County. Only one of the defendants, Larry Thornton, was a resident of Monroe County. The other two, Robert McKay and Vernon Sweetan, were served by second original in their respective counties of residence.
The jury returned the following verdict: "We the Jury finds [sic] the defendants guilty as charged: We ask Robert McKay to pay $10,000 dollars and Vernon Sweeten to pay $10,000 to the Plaintiff Harold Hall." The trial judge entered judgment against all three defendants accordingly, assessing damages only against McKay and Sweeten. McKay and Sweeten appeal the denial of their motion to set aside the judgment, contending that the verdict amounted to a finding in favor of Thornton and thus deprived the court of jurisdiction to enter a judgment against them. Held:
We agree that since no damages were assessed against Thornton, he was absolved from any liability in the case. Cf. Mayor &c. of Washington v. Calhoun, 103 Ga. 675 (1) (30 SE 434) (1898). See 89 CJS 160, Trial, § 497. This amounted to a verdict in his favor and therefore deprived the court of jurisdiction to enter judgment against the two nonresident defendants. See Southeastern Truck Lines v. Rann, 214 Ga. 813 (108 SE2d 561) (1959); Steding &c. Corp. v. Cunningham & Assoc., 137 Ga. App. 165 (1) (223 SE2d 217) (1976).
It was accordingly error to deny the motion to set aside the verdict.
Judgment reversed. Deen, P. J., and Smith, J., concur.